            Case 1:20-cv-00065-AWI-EPG Document 12 Filed 09/09/20 Page 1 of 2



 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   WILLIAM MORENO,                                         Case No. 1:20-cv-00065-AWI-EPG (PC)
 9                   Plaintiff,                              ORDER ADOPTING FINDINGS AND
                                                             RECOMMENDATIONS
10          v.
                                                             (ECF No. 11)
11   J. BURNES, et al.,
12                   Defendants.
13

14

15           William Moreno (“Plaintiff”) is proceeding pro se and in forma pauperis in this civil
16   rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
17   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
18           On July 24, 2020, Magistrate Judge Erica P. Grosjean entered findings and
19   recommendations, recommending that “[t]his case be dismissed, without prejudice, because of
20   Plaintiff’s failure to comply with court orders and to prosecute this case,” and that “[t]he Clerk
21   of Court be directed to close this case.” (ECF No. 11, p. 3).
22           Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations. The deadline to file objections has passed, and Plaintiff has not filed
24   objections or otherwise responded to the findings and recommendations.1
25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27
             1
               The copy of the findings and recommendations that was served on Plaintiff was returned as
28   undeliverable.

                                                            1
            Case 1:20-cv-00065-AWI-EPG Document 12 Filed 09/09/20 Page 2 of 2



 1   the Court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1. The findings and recommendations issued by the magistrate judge on July 24, 2020,
 5               are ADOPTED IN FULL;
 6          2. This case is dismissed, without prejudice, because of Plaintiff’s failure to comply
 7               with court orders and to prosecute this case; and
 8          3. The Clerk of Court is directed to close this case.
 9
     IT IS SO ORDERED.
10

11   Dated: September 9, 2020
                                                  SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
